UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02265 The Value Line Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/12 is included with this Form. The Value Line Fund, Inc. Schedule of Investments (unaudited) September 30, 2012 Shares Value COMMON STOCKS (97.5%) CONSUMER DISCRETIONARY (19.6%) AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. * (1) Dick’s Sporting Goods, Inc. Dollar Tree, Inc. * Domino’s Pizza, Inc. Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Johnson Controls, Inc. LKQ Corp. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Ralph Lauren Corp. Starbucks Corp. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A * (1) VF Corp. Wolverine World Wide, Inc. Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (9.6%) Boston Beer Co., Inc. (The) Class A * (1) British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Costco Wholesale Corp. Diamond Foods, Inc. (1) Energizer Holdings, Inc. Flowers Foods, Inc. General Mills, Inc. Harris Teeter Supermarkets, Inc. Herbalife Ltd. Hormel Foods Corp. Ingredion, Inc. J&J Snack Foods Corp. PepsiCo, Inc. Reynolds American, Inc. TreeHouse Foods, Inc. * Whole Foods Market, Inc. Shares Value ENERGY (1.4%) Core Laboratories N.V. $ Devon Energy Corp. Enbridge, Inc. Noble Energy, Inc. FINANCIALS (5.4%) Affiliated Managers Group, Inc. * AFLAC, Inc. American Tower Corp. REIT Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. Camden Property Trust REIT M&T Bank Corp. (1) Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. HEALTH CARE (15.6%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Health Solutions, Inc. * Express Scripts Holding Co. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Volcano Corp. * Waters Corp. * INDUSTRIALS (22.0%) Acuity Brands, Inc. AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Canadian Pacific Railway Ltd. (1) Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. 1 The Value Line Fund, Inc. September 30, 2012 Shares Value Eaton Corp. (1) $ Esterline Technologies Corp. * Exelis, Inc. Fastenal Co. FedEx Corp. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * L-3 Communications Holdings, Inc. Middleby Corp. (The) * Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. Verisk Analytics, Inc. Class A * W.W. Grainger, Inc. Waste Connections, Inc. INFORMATION TECHNOLOGY (10.9%) Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * Informatica Corp. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Open Text Corp. * (1) Salesforce.com, Inc. * TIBCO Software, Inc. * VMware, Inc. Class A * Wright Express Corp. * MATERIALS (10.1%) Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. NewMarket Corp. Shares Value Packaging Corp. of America $ Praxair, Inc. Scotts Miracle-Gro Co. (The) Class
